         Case 1:12-cr-00423-AJN Document 198 Filed 01/06/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                   January 6, 2021


Via ECF
The Honorable Alison J. Nathan
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

              Re:     United States v. Minh Quang Pham
                      12 Cr. 423 (AJN)

Dear Judge Nathan:

       The parties jointly write regarding the status of the Government's request to the United
Kingdom for an exception to the rule of specialty. The United Kingdom has not yet acted on the
Government's request. The Government has inquired about an estimated timing, but has not yet
received a response.
       The parties have conferred and request permission to update the Court by joint letter on
or before March 5, 2021. Counsel for Pham has consented to the exclusion of time under the
Speedy Trial Act through March 5, 2021, to allow time for the United Kingdom to consider the
Government’s request for an exception to the rule of specialty and any related submissions.

                                                   Respectfully submitted,

                                                   AUDREY STRAUSS
                                                   Acting United States Attorney
                                                   Southern District of New York


                                                By: ________/S/__________________
                                                     Anna M. Skotko / David W. Denton, Jr.
                                                     Assistant United States Attorneys
                                                     (212) 637-1591/2744

Cc: Defense Counsel (via ECF)
